Citation Nr: 0315683	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  93-21 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 1968 rating decision for failing to grant 
entitlement to service connection for an acquired psychiatric 
disorder.

2.  Whether there was CUE in an August 1969 rating decision 
for failing to grant entitlement to service connection for an 
acquired psychiatric disorder.

3.  Whether there was CUE in an April 1975 rating decision 
for failing to grant entitlement to service connection for an 
acquired psychiatric disorder.

4.  Whether there was CUE in a February 1987 rating decision 
for failing to grant entitlement to service connection for an 
acquired psychiatric disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for an acquired psychiatric disorder based on 
new and material evidence.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to March 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The veteran testified at a hearing before the undersigned 
member of the Board in September 1993.  A transcript of the 
hearing is of record.  

In August 1995 and March 1998, the Board remanded the issues 
for further developments.  The developments  have been 
accomplished to the extent possible and the claims are ready 
for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims on appeal and has notified 
her of the information and evidence necessary to substantiate 
her claims.

2.  By rating decision dated in November 1968, the RO granted 
entitlement to service connection for a pelvic disorder.  

3.  By rating decision dated in August 1969, the RO denied 
entitlement to service connection for a skin disorder.  

4.  By rating decision dated in April 1975, the RO denied an 
increased rating for a pelvic disorder.  

5.  The veteran initially filed a claim for a psychiatric 
disorder in September 1986.

6.  By rating decision dated in February 1987, the RO denied 
entitlement to service connection for an acquired psychiatric 
disorder.

7.  The veteran has failed to show outcome-determinative 
errors in the February 1987 rating decision, which denied 
entitlement to service connection for an acquired psychiatric 
disorder.

8.  The RO denied service connection for a psychiatric 
disorder by decision dated in February 1987 on the basis that 
her nervous disorder was not a disability for which 
compensation could be paid.  There was no appeal taken from 
that decision.  

9.  The RO's February 1987 decision represents the last final 
disallowance of entitlement to service connection for an 
acquired psychiatric disorder on any basis.  

10.  The veteran's testimony that she developed a psychiatric 
disorder during service because she was raped bears directly 
and substantively on the matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

11.  The veteran was diagnosed with a personality disorder in 
service and her current psychiatric diagnoses include a 
personality disorder.

12.  A personality disorder is not a disorder for which 
service connection can be granted.

13.  A chronic acquired psychiatric disorder was not 
identified in service.

14.  The evidence does not tend to show a causal relationship 
between any current chronic acquired psychiatric disorder and 
any incident of the veteran's military service, to include a 
claimed personal assault in military service.


CONCLUSIONS OF LAW

1.  The claim of CUE in a November 1968 rating decision for 
failing to grant entitlement to service connection for an 
acquired psychiatric disorder is denied.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5109A (West 2002); 38 C.F.R. §§ 3.105, 
3.303 (2002).

2.  The claim of CUE in an August 1969 rating decision for 
failing to grant entitlement to service connection for an 
acquired psychiatric disorder is denied.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5109A (West 2002); 38 C.F.R. §§ 3.105, 
3.303 (2002).

3.  The claim of CUE in an April 1975 rating decision for 
failing to grant entitlement to service connection for an 
acquired psychiatric disorder is denied.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5109A (West 2002); 38 C.F.R. §§ 3.105, 
3.303 (2002).

4.  The claim of CUE in a February 1987 rating decision for 
failing to grant entitlement to service connection for an 
acquired psychiatric disorder is denied.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5109A (West 2002); 38 C.F.R. §§ 3.105, 
3.303 (2002).

5.  The evidence submitted subsequent to the RO's February 
1987 decision denying the claim of entitlement to service 
connection for an acquired psychiatric disorder is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7103 (West 2002); 38 C.F.R. § 3.156 (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

6.  An acquired psychiatric disorder was not incurred in or 
aggravated during the veteran's period of military service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error Claims

The veteran alleges CUE in November 1968, August 1969, April 
1975, and February 1987 rating decisions on the basis that 
the RO failed to grant service connection for a psychiatric 
disorder.  She maintains, in essence, that the RO failed to 
consider her emotional problems during service and post-
service hospitalizations for psychiatric symptoms.  She 
further asserts that she was misdiagnosed and a proper 
diagnosis would have been ratable for VA purposes.  For the 
reasons set forth below, the Board concludes that the veteran 
has failed to meet her burden to show that the RO committed 
CUE in the above-referenced rating decisions and, as such, 
the claims are denied.

Pursuant to 38 C.F.R. § 3.105(a), previous RO determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  See 38 U.S.C.A. § 5109A (West 2002).  In 
order for there to be a valid claim of CUE, there must have 
been an error in the prior adjudication of the claim.  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions in effect at 
the time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find VA committed administrative error during the 
adjudication process.  See Thompson v. Derwinski, 1 Vet. App. 
251, 253-54 (1991); Robie v. Derwinski, 1 Vet. App. 612, 614-
15 (1991); see also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The 
United States Court of Appeals for the Federal Circuit has 
held that the phrase "clear and unmistakable error" in 
§ 3.105(a) requires that the alleged error be outcome 
determinative, defined as an error that would manifestly 
change the outcome of a prior decision.  Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir. 1999), cert. denied, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999); see also Yates v. West, 213 F.3d 
1372 (2000).

That is to say, for CUE to exist: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).  Moreover, the claimant must assert 
more than a disagreement as to how the facts were weighed or 
evaluated; he or she must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  

The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en  banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).   
Further, VA's breach of the duty to assist cannot form a 
basis for a claim of CUE.  Counts v. Brown, 6 Vet. App. 473, 
480 (1994).  "Similarly, neither can broad-brush allegations 
of 'failure to follow the regulations' or 'failure to give 
due process,' or any other general, non-specific claim of 
error" form such a basis.  Fugo, 6 Vet. App. at 44.  A claim 
of CUE is the kind of error, of fact or of law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  

CUE in November 1968, August 1969, and April 1975.  Because 
the rating decisions dated in November 1968, August 1969, and 
April 1975 must all be denied on the same legal basis, the 
Board will consider them together.  The challenge to the 
remaining rating decision dated in February 1987 will be 
addressed separately below.

The law and regulations in effect at the time of the November 
1968, August 1969, and April 1975 rating decisions provided 
that:

A specific claim in the form prescribed 
by the Administrator must be filed in 
order for benefits to be paid to any 
individual under the laws administered by 
the Veterans Administration [now 
Department of Veterans Affairs].  

38 C.F.R. § 3.151 (1968) (1969) (1974); see also 38 U.S.C.A. 
§ 5101 (formerly § 3001).  Further, the regulations provided 
that:

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
the Veterans Administration, from a 
claimant, his duly authorized 
representative, a Member of Congress, or 
some person acting as next friend of a 
claimant who is not sui juris may be 
considered an informal claim.

38 C.F.R. § 3.155 (1968) (1969) (1974).  However, a report of 
examination or hospitalization by VA could be considered an 
informal claim only as a claim for an increase or a claim to 
reopen.  See 38 C.F.R. § 3.157 (1968) (1969) (1974).  

In this case, there is no evidence that the veteran filed a 
claim for a psychiatric disorder prior to September 1986.  
The post-service correspondence from the veteran includes 
only two documents:  a claim for "pains in lower part of rt. 
side" in September 1968, and a request "for entitlement to 
a higher compensation rating" in August 1974.  Since 
psychiatric symptomatology was not specifically mentioned nor 
inferred in her correspondence, neither of these documents 
can be construed as an intent to file a claim for a 
psychiatric disorder.  

Post-service medical evidence in the claims file reflects 
that the veteran was seen at a VA hospital in November 1968 
and that an initial diagnosis of schizophrenic reaction was 
made.  The veteran was referred to another VA hospital where 
she was admitted.  It was noted that she presented complaints 
of insomnia and anorexia, and expressed some delusional 
ideas.  She was restless, tense with crying spells and stated 
that she had frequent arguments with her husband.  She 
answered questions coherently and relevantly and was well 
oriented.  She believed that she was all right and did not 
need hospitalization at all.  Her course in the hospital was 
uneventful and it was reported that no overt psychotic 
symptoms could be elicited.  When she was discharged after 4 
days the final diagnosis was psychoneurosis, anxiety 
reaction, in remission.

The veteran was again hospitalized at a VA facility in 
October 1974.  Upon admission she was obviously upset and 
crying.  She reported that she had no money and no place to 
stay.  She requested help for a few days.  It was reported 
that she was on a trip with her family when her husband 
forced her out of the car.  Arrangements were made for her to 
stay with an uncle, obtain work and attempt to gain custody 
of her child and possibly a divorce.  She manifested no 
behavior inappropriate for her circumstances during her 
period of hospitalization and gave no evidence of a formal 
thought disorder.  Her tearful, anxious state resolved and 
she requested discharge.  She was discharged after 6 days of 
inpatient care with a diagnosis of mental disorder 
characterized as "tendencies toward passive-dependent 
personality, adjustment reaction of adult life," and as a 
border (having no other place to stay).

The Board notes that, although the veteran was clearly 
treated for psychiatric symptomatology subsequent to 
discharge from military service, the post-service hospital 
records can not be considered an informal claim for service 
connection for a psychiatric disorder.  Because the appellant 
had not been granted service connection for a psychiatric 
disorder, the mere receipt of medical records cannot be 
construed as an informal claim.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999); Brannon v. West, 12 Vet. App. 32, 35 
(1998).

As noted above, a specific claim in the form prescribed by VA 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a); see also 38 C.F.R. § 3.151; Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim, such informal claim must 
identify the benefit sought."  38 C.F.R. § 3.155(a) (emphasis 
added).  Therefore, before the RO can adjudicate an original 
claim for benefits, the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it.

The record contains no evidence that the appellant had ever 
expressed an intent to seek service connection for a 
psychiatric condition prior to September 1986.  The mere 
presence of medical evidence of psychiatric symptoms prior to 
this date does not establish an intent on the part of the 
veteran to seek service connection for the psychiatric 
condition.  See, e.g., KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1993); cf. 38 
C.F.R. § 3.157(b) (1997) (permitting certain medical reports 
to be accepted as an "informal claim for increased benefits 
or an informal claim to reopen").  While the Board must 
interpret the appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 357 
(1995).  In this case, the appellant failed to raise a 
particular claim for service connection for a psychiatric 
disorder prior to September 1986.  Because she had never 
filed a claim for compensation for a psychiatric disorder 
prior to September 1986, medical records showing treatment 
for psychiatric symptoms prior to this date cannot be 
construed as an informal claim.  Therefore, the Board finds 
that the rating decisions dated in November 1968, August 
1969, and April 1975 (pre-dating the September 1986 claim) 
cannot be considered CUE in failing to grant service 
connection for a psychiatric disorder because no claim was 
pending.

CUE in February 1987.  In September 1986, the veteran, for 
the first time, indicated an intent to file a claim for 
service connection for a psychiatric disorder.  Specifically, 
she asserted that she desired "to apply for an increase in 
my SC nervous condition."  Although she was not service-
connected for a psychiatric disorder, the RO considered her 
statement as an initial claim for benefits but, nonetheless, 
denied the request by rating decision dated in February 1987.  

The evidence before the RO in February 1987 included service 
medical records reflecting a complaint of nervousness in 
August 1966, a diagnosis of immature personality in October 
1967, two suicide gestures in October and December 1967, a 
diagnosis of an emotionally unstable personality in January 
1968, and a normal psychiatric examination at the time of 
service separation.  The evidence also included the 
previously-mentioned post-service hospitalization in November 
1968 for an anxiety reaction, a hospitalization in October 
1974 for a personality disorder, and also included a July 
1986 hospitalization for hypertension where a past medical 
history of anxiety was noted.  

While noting the service medical records and outlining the 
post-service hospitalizations, the RO appeared to place 
greater probative value on the absence of evidence of a 
chronic psychiatric disorder in service and on the October 
1974 hospitalization, which noted a diagnosis of a 
personality disorder.  She was notified that her claim had 
been denied as "[the] condition, while a variation from 
normal, is not a condition for which compensation is 
payable."  

As an initial procedural matter, the Board finds that the 
February 1987 rating decision in question is final, absent 
CUE.  First, the claims file contains a letter from the RO to 
the veteran dated in March 1987 informing her of the denial 
of her claim.  Next, there is no indication that the letter 
was undeliverable, nor has the veteran so claimed.  Finally, 
the letter to the veteran clearly notified her that the claim 
was being denied and the reasons why.  Therefore, the Board 
concludes that the veteran received proper notice of the 
decision and, when she did not timely disagree, the claim 
became final, absent CUE.

Turning now to the merits of the veteran's claim, the Board 
finds that the rating decision denying service connection for 
a psychiatric disorder is not CUE.  First, the veteran 
asserts that the diagnoses of "immature personality" and 
"anxiety reaction" were invalid under the DSM II, which was 
in effect at the time.  She maintains that had the diagnosis 
properly been "anxiety neurosis" the condition would have 
been ratable for service connection.  Without deciding the 
ramifications of whether the veteran was misdiagnosed, the 
Board notes that errors made by a doctor are not the type of 
administrative errors which would require that a prior 
decision to be reversed or amended.  See Henry v. Derwinski, 
2 Vet. App. 88, 90 (1992).  

Further, she contends that had she been diagnosed with 
anxiety neurosis, rather than with an anxiety reaction, 
service connection would have been granted.  However, the 
Board finds that it was not unreasonable for the RO to have 
place greater probative value on the multiple diagnoses of a 
personality disorder (rather than anxiety) given that she was 
diagnosed with an "immature personality" and an 
"emotionally unstable personality" in service and with a 
"passive-dependent personality" and an "adjustment 
reaction" subsequent to service.  Moreover, even had the RO 
considered the November 1968 diagnosis of anxiety reaction as 
anxiety neurosis, there is no evidence that it would have 
manifestly changed the outcome of the claim since the 
diagnosis of "anxiety reaction" was fully diagnosed as 
"psychoneurosis, anxiety reaction, in remission."  
Therefore, the Board cannot say that the RO failed to 
consider the entire stated diagnosis, which included a 
"psychoneurosis" component.

Next, the veteran asserts that she clearly showed a track of 
an acquired psychiatric disorder as she had no problems on 
induction in January 1966, was seen in the Mental Health 
Clinic in March 1966, was noted to be "very nervous" in 
August 1966, had a suicide attempt in October 1967, had a 
second suicide attempt in December 1967, and was diagnosed 
with "invalid" personality disorders in December 1967  and 
January 1968.  She contends that she was accepted into 
military service with no defects and acquired a psychiatric 
disorder which manifested into a chronic anxiety neurosis, 
from which she continues to suffer. 

However, the Board finds that the veteran has essentially 
argued that the RO failed to properly weigh the evidence by 
placing more emphasis on the multiple diagnoses of a 
personality defect.  As noted above, the claimant must assert 
more than a disagreement as to how the facts were weighed or 
evaluated in order to support a claim for CUE.  In addition, 
it would not have been unreasonable for the RO to conclude 
that the veteran had not, in fact, exhibit a chronic 
psychiatric disorder in service given that a complaint of 
being "very nervous" does not necessarily support a 
diagnosis of anxiety.  Moreover, there was no specific 
diagnosis made at the time of either drug overdose and her 
psychiatric evaluation was normal at the time of separation.  
It is apparent that the RO considered all the evidence of 
record and denied the veteran's claim.  There is no 
indication that the RO was not aware of the correct facts or 
incorrectly applied the relevant statutory or regulatory 
provisions.  As such, the claim for CUE in the February 1987 
rating decision must be denied.

Finally, the Board notes that while it has considered the 
possible application of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West 2002), and the 
regulations promulgated with respect thereto, the Veterans 
Claim Court held in Parker v. Principi, 15 Vet. App. 407 
(2002), that the VCAA is not applicable to claims for CUE in 
an RO decision.  See also Livesay v. Principi, 15 Vet. App. 
165 (2001) (VCAA does not apply to motions for CUE).  As the 
regulations do not provide any rights other than those 
provided by the Act itself, the Board finds that further 
development is not warranted in this matter under either the 
VCAA or the regulations that have been promulgated to 
implement the VCAA.
 

New and Material Evidence Claim

The veteran contends, in essence, that she has submitted new 
and material evidence to reopen her claim for a psychiatric 
disorder, and that this evidence is sufficient to establish 
service connection.  After a review of the evidence, the 
Board finds that the evidence is new and material and the 
claim is granted to this extent.  However, after a review of 
all the evidence of record, the Board concludes that the 
claim must be denied on the merits.

The Board notes that unappealed rating decisions are final 
with the exception that a claim may be reopened by submission 
of new and material evidence.  However, when an appellant 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In 
1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2002); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence was "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a).  Due to the effective 
date of the amended regulation, the new standard is not 
applicable to the veteran's claim.

Historically, the RO denied the veteran's claim for an 
acquired psychiatric disorder in February 1987 on the basis 
that her disability was not a condition for which VA 
compensation benefits were payable.  She was notified of the 
decision and did not appeal.  The current claim was received 
in August 1992.  Following extensive development, the RO 
issued Supplemental Statements of the Case issued in April 
1999 and December 2002 which reflect that the RO adjudicated 
the appellant's claim on a de novo basis.

After a review of the evidence, the Board concurs with the RO 
that the claim should be reopened.  Of note, the veteran 
testified at a hearing before the Board in September 1993 and 
asserted, for the first time, that her psychiatric disorder 
was the result of being raped during military service.  
Because the statements focus on the veteran's assertions of a 
relationship between her current psychiatric complaints and 
an in-service incident not previously considered, the Board 
is of the opinion that the statements bear directly and 
substantively on the matter under consideration and are so 
significant that they must be considered in order to fairly 
decide the merits of her claim.  As such, the claim is 
reopened.

Having determined that the veteran's claim should be 
reopened, the Board will now turn to a de novo review.  As 
noted above, the Supplemental Statements of the Case issued 
in 1999 and 2002 reflect that the RO addressed the 
appellant's claim for service connection for a psychiatric 
disorder on the merits.  Accordingly, the Board can proceed 
with its review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Nonetheless, based 
on the evidence outlined below, it is the decision of the 
Board that the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder must fail on 
the merits.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2002).  Further, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2002).

The Board also notes that 38 C.F.R. § 3.304(f) (with respect 
to claims for PTSD) was amended, effective March 7, 2002, as 
to the type of evidence that may be relevant in corroborating 
a veteran's statement regarding the occurrence of a stressor 
in claims resulting from personal assault.  The amended 
regulation requires that VA not deny the claims based on 
personal assault without first advising claimants that 
evidence from sources other than the service records may help 
prove the stressor occurred.  While this veteran's claim is 
not specifically for PTSD, the Board notes that the RO 
provided her with a letter dated in September 2002 
essentially complying with the regulations.  The RO asked her 
to identify additional sources of information concerning the 
incidents, and provided examples of sources such as crisis 
centers, counseling facilities, health clinics, roommates, 
family member, chaplain, clergy, or a service buddy.  She was 
also asked if she had reported the incident to military or 
civilian authorities, and asked if she had exhibited a number 
of signs and symptoms as a result.  The RO informed her that 
any additional information she could submit to substantiate 
his claim would be helpful.  Therefore, the Board finds that 
the September 2002 letter satisfied the mandates of the 
amended 38 C.F.R. § 3.304(f).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Mere suspicion or doubt as to the truth of any 
statements submitted, as distinguished from impeachment or 
contradiction by evidence or known facts, is not justifiable 
basis for denying the application of the reasonable doubt 
doctrine if the entire complete record otherwise warrants 
invoking this doctrine.  The reasonable doubt doctrine is 
also applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  38 C.F.R. 
§ 3.102 (2002).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran maintains that she developed her current 
psychiatric disorder because she was raped by two women 
during military service.  Specifically, at a hearing before 
the Board in September 1993, she testified that she told her 
Commanding Officer but was told to "grow up."  She 
indicated that she made two suicide attempts after the 
incident.  She reflected that she was told to keep her mouth 
shut and not start any trouble.  She indicated that she never 
told anyone because she felt guilty and ashamed.  

The Board has carefully reviewed the veteran's service 
medical records and service personnel records.  She has 
essentially asserted that she had no psychiatric complaints 
until she was raped around October 1967.  However, the record 
reflects that she was examined by a mental health 
professional as early as March 1966, two months after 
entering active duty.  Moreover, she had complaints related 
to nervousness in August 1966.  This suggests to the Board 
that the veteran was demonstrating a certain level of 
psychiatric symptomatology well before October 1967.

In February 1967, she was transferred to Germany.  Service 
personnel records reflect that her conduct was reported as 
unsatisfactory in March 1967.  In May 1967, she complained of 
anorexia, in June 1967 she reported feeling tired.  In August 
1967, she reported a two month history of anorexia and 
fatigue.  The examining physician noted that the veteran was 
unhappy with doing hospital work in Germany and had put in 
for a transfer to Viet Nam so she could work in her MOS as a 
clerk-typist.  The clinical impression was "no disease 
found."  This again suggests to the Board that the veteran 
was demonstrating a level of dissatisfaction with her 
military experience prior to October 1967.

In October 1967, the medical records reflect that she 
ingested approximately 17 Darvon pills at 3:30 a.m. and 
reported for treatment at 7:30 a.m.  She was alert but quite 
upset; there were no complications.  The treating physician 
noted that it was a suicide gesture and that the veteran was 
very unhappy.  There were no indications of psychosis.  The 
diagnoses were drug ingestion and immature personality.  As 
the veteran subsequently acknowledged, she did not indicate 
that she had been sexually assaulted at that time.

In December 1967, the veteran ingested approximately 10 
Librium capsules in another suicide gesture.  A treatment 
note reflected that the veteran had "situational problems" 
related to a recent automobile accident (two weeks earlier), 
which was "stress enough to cause difficulty in coping & 
efforts at escape in this chronically unstable passive-
dependent individual."  The examiner concluded that there 
was no evidence of psychosis or neurosis and she was 
discharged to duty.  In January 1968, she was diagnosed with 
an emotionally unstable personality and was separated from 
service in February 1968.

While the veteran has maintained that her psychiatric 
problems began as the result of an October 1967 sexual 
assault, the Board is compelled to conclude that she 
exhibited emotional problems prior to the time of the claimed 
assault, including complaints of being nervous prior to being 
stationed in Germany.  Further, the record is clear that the 
veteran was, at the very least, unhappy with her situation in 
Germany essentially from the time she was transferred there 
in February 1967, as evidenced by a poor performance report 
in March 1967 and complaints to a medical examiner in August 
1967 of being unhappy.  These incidents pre-date the claim of 
an assault in October 1967 and tend to weigh against the 
veteran's assertion that her psychiatric problems began when 
she was raped.  Further, the evidence tends to weigh against 
the veteran's contention that she told her Commanding Officer 
about the assault but nothing was done.  To that end, the 
Board notes that a January 1968 psychiatric consultation 
report specifically noted that she had been referred by her 
Commanding Office for a psychiatric evaluation.  This 
suggests that her CO was aware of her psychiatric 
symptomatology.

Next, the Board has considered VA examinations undertaken 
specifically to address the issue on appeal.  In an October 
1996 VA neurology examination, the examiner reviewed the 
veteran's past psychiatric history, vocational history, and 
psychological complaints.  She reported being sexually 
assaulted by two other female soldiers and claimed that her 
supervisors would not take any action based on her 
accusations.  She indicated that this led to her overdosing 
on two occasions and she was discharged.  After undergoing 
psychological testing, the examiner noted that the veteran 
had purposely over-reported on psychological testing and that 
the test results were of little interpretive value other than 
to indicate that she was not being fully honest in her 
presentation of symptoms.  After a mental status examination, 
the examiner remarked that no psychiatric diagnosis could be 
supported on the basis of the evaluation.  The examiner 
concluded that the veteran was not suffering from any sort of 
psychotic disorder or other significant mental illness.  

In an October 1996 VA mental disorders examination report, 
the veteran related all her problems to her service in 
Germany when she was sexually assaulted by two women.  After 
a mental status examination, the examiner reported a clinical 
assessment of post traumatic stress disorder (PTSD) but noted 
that the fact that the veteran showed anxiety and poor 
performance very early in her military career argued against 
the development of an acquired psychiatric disorder other 
than PTSD.  The examiner reflected that parts of the 
veteran's history, including poor performance and motivation, 
dropping out of high school, differing reports of her 
performance on the GED, and reports of an over-possessive 
mother suggested poor coping skills prior to the military.  
The examiner remarked that the question of service connection 
for an acquired disorder appeared to center around her report 
of being sexually assaulted while in the military and that 
performance on psychological testing suggested poor effort on 
the part of a person who had been determined in the past to 
be of normal intelligence and who appeared to have no 
particular concentration problems during the interview.  The 
final diagnosis was deferred pending psychological testing.

In a follow-up January 1999 addendum, the same examiner noted 
that he had reviewed the claims file and post-service medical 
evidence "page-by-page."  He referenced that the previous 
examination showed no indication of any psychiatric disorder 
other than PTSD, which could only be made if the veteran's 
reported stressors were verified.  He outlined, in detail, 
the veteran's past psychiatric history and noted that she had 
been seen a number of times as an outpatient from 1995 to 
1998 with several gaps in treatment.  He noted that she had 
reported many symptoms consistent with PTSD but gave a 
somewhat inconsistent history and seemed to exaggerate her 
mental status examination findings, which raised further 
doubts as to reliability of history.  He stated the 
following:

It seems clear that the psychiatric 
difficulties described at the time of her 
military service represent the same 
condition presently seen.  The major 
questions would appear to be whether the 
condition began during or before military 
service.  If she underwent trauma as 
reported, the predominance of data would 
favor a diagnosis of PTSD, which began 
during active duty.  Barring 
documentation of such an event, her 
overall history would suggest that she 
suffered from a development disorder, 
which was documented to manifest itself 
at times of stress during and after 
military service.  The fact that she 
seemed to have problems performing so 
early in her military career would argue 
for the existence of the same condition 
or conditions prior to enlistment.  It is 
noted that at the time of her original 
evaluation the diagnostic standard was 
the DSM II.  This manual did not allow 
for multiple axis diagnosis.  The 
diagnosis of personality disorder would 
exclude what would now be called an Axis 
I diagnosis.  It seems reasonable to 
assume that the examiners who saw her on 
active duty felt that the predominant 
problem was one of personality.  In the 
absence of contemporaneous documents, it 
would be speculative to state that her 
episodic problems with adjustment reached 
the point of constituting an ongoing 
disorder during her military service.

DIAGNOSES:
AXIS I:  Anxiety disorder, not otherwise 
specified.
	    Depressive disorder, not 
otherwise specified.
AXIS II:  Personality disorder, not 
otherwise specified.

The examiner noted that documentation of the stressor would 
change the diagnosis on Axis I to PTSD.

The VA physician who examined the veteran in October 1996 and 
provided the expert medical opinion in January 1999 stated 
that without evidence of an in-service sexual assault, the 
veteran's "overall history would suggest that she suffered 
from a development disorder, which was documented to manifest 
itself at times of stress during and after military 
service."  As noted above, a developmental disorder is not 
compensable for VA purposes.  38 C.F.R. § 3.303(c) (2002).  

Given that the service medical evidence and service personnel 
records tend to weigh against the veteran's claim of a 
psychiatric disorder on the basis of an in-service sexual 
assault, as evidenced by the report of psychiatric complaints 
prior to the date of the claimed assault, the Board concludes 
that there is not sufficient evidence to support a finding of 
an in-service assault and the claim for a psychiatric 
disorder as a result must necessarily be denied.

Next, the veteran has asserted that her treatment for pelvic 
inflammatory disease (PID) in September 1967 is suggestive of 
rape with a foreign object.  However, the Board notes that 
the veteran complained of abdominal soreness in February 
1966, shortly after entering active duty.  In May 1966, she 
complained of prolonged menstrual bleeding and was given 
Provera.  As early as June 1966, she was diagnosed with 
dysfunctional uterine bleeding and underwent uterine 
curettings.  Service medical records show on-going treatment 
for multiple gynecological complaints, including 
dysmenorrhea, salpingooophritis, and PID.  In a September 
1967 consultation, the examiner noted that the veteran had 
been treated for PID some seven months previously, which 
would date the initial treatment well before the alleged 
sexual assault in October 1967.  Therefore, the Board is not 
persuaded that treatment for PID in September 1967 is 
suggestive of a sexual assault.

As noted above, the Board places greater probative value on 
the evidence indicating that the veteran reported psychiatric 
complaints prior to the alleged October 1967 assault, the in-
service diagnoses of a personality disorder (not compensable 
for VA purposes), and the post-service VA examination report 
reflecting that a diagnosis of PTSD was dependent upon 
showing that a stressor occurred (not supported by the 
record).  The Board concludes that the evidence does not 
support the veteran's claim that her current psychiatric 
disorder was the result of an in-service sexual assault.  As 
such, the claim for service connection for an acquired 
psychiatric disorder based on in-service sexual assault is 
denied on the merits.

The physician who examined the veteran in 1996 and provided 
the opinion in 1999 also noted that the psychiatric 
difficulties described at the time of the veteran's military 
service represented the same condition presently seen.  He 
provided diagnoses of an anxiety disorder, a depressive 
disorder, and a personality disorder.  However, he concluded 
that it would be speculative to state that her episodic 
problems with adjustment during service reached the point of 
constituting an ongoing disorder (a chronic acquired 
psychiatric disorder) during her military service.

Examination of 38 C.F.R. § 3.102 cited above shows that VA 
defines reasonable doubt as a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  The physician who 
provided the expert medical opinion in January 1999 indicated 
that it would be speculative to state that the psychiatric 
symptoms manifested by the veteran during her military 
service reached the point of constituting a chronic acquired 
psychiatric disorder.  His diagnoses included a personality 
disorder.  Thus, the psychiatric difficulties described at 
the time of the veteran's military service represented a 
personality disorder and she currently manifests psychiatric 
difficulties, which are manifestations of a personality 
disorder.

While she also currently manifests symptoms of an anxiety 
disorder and a depressive disorder, the physician indicated 
that neither of these disorders can be said to have been 
present during service with a reasonable degree of certainty.  
Because there is no medical evidence that tends to relate the 
anxiety disorder, which was first diagnosed several months 
after the veteran's release from service, to any incident of 
her military service and a mental health professional has 
concluded that it would require resort to speculation to 
state that she manifested a chronic acquired psychiatric 
disorder in service, the claim for service connection for an 
acquired psychiatric disorder is denied on the merits.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for her to submit specific 
types of competent evidence that would substantiate her 
claim, and of the specific reasons for denying her claim.  By 
virtue of the information contained in the rating decisions, 
the statement of the case, and the subsequent supplemental 
statements of the case issued during the pendency of the 
appeal, the veteran and her representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  

Further, the RO also notified her by letter dated in 
September 2002 of her due process rights under the VCAA and 
that she needed to submit evidence in support of her claim, 
such as doctors' records, medical diagnoses, and medical 
opinions, and that VA would assist her in obtaining those 
records.  At the same time, she was also provided with a 
questionnaire seeking additional information regarding her 
claim of a personal assault.  She was provided with a similar 
questionnaire in June 1998 regarding additional information 
about the claim of a personal assault.  Moreover, specific 
evidence, including offering the veteran an opportunity to 
report other treatment, was requested in the August 1995 and 
March 1998 remands.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that a full compliment of service medical 
records are associated with the claims file, including 
medical records from the hospital in Germany.  The veteran's 
representative questioned whether a "real attempt" had been 
made to gather in-service medical evidence to support the 
veteran's claim.  However, the Board has carefully reviewed 
the medical evidence and finds no indication of gaps in 
treatment, references to additional records, or evidence that 
all available service medical records are not otherwise 
associated with the claims file.  Of note, several medical 
records were recently associated with the claims file as part 
of the service personnel records but they offered no 
additional substantive treatment beyond that which was 
already known.

Further, all medical records identified by the veteran have 
been associated with the claims file, including VA outpatient 
clinical records, hospital notes, and post-service medical 
evidence beginning in the 1970s.   In addition, the veteran 
asked and was provided with an opportunity to present 
testimony before the Board in September 1993.  Moreover, the 
claim was the subject of two Board remands and the veteran 
entire medical file was recently reviewed by a VA examiner 
for the purposes of addressing the claim on appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to her case.  In the circumstances of this case, a 
remand or a request for further development of this matter 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).




	(CONTINUED ON NEXT PAGE)




ORDER

The claim of CUE in a November 1968 rating decision for 
failing to grant entitlement to service connection for an 
acquired psychiatric disorder is denied.

The claim of CUE in an August 1969 rating decision for 
failing to grant entitlement to service connection for an 
acquired psychiatric disorder is denied.

The claim of CUE in an April 1975 rating decision for failing 
to grant entitlement to service connection for an acquired 
psychiatric disorder is denied.

The claim of CUE in a February 1987 rating decision for 
failing to grant entitlement to service connection for an 
acquired psychiatric disorder is denied.

New and material evidence having been submitted, the claim 
for entitlement to service connection for an acquired 
psychiatric disorder is reopened and the appeal is granted to 
this extent. 

The claim for entitlement to service connection for an 
acquired psychiatric disorder is denied on the merits.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

